                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:94-cr-00017-FDW
 UNITED STATES OF AMERICA,                        )
                                                  )
        Plaintiff.                                )
                                                  )                   ORDER
 vs.                                              )
                                                  )
 (11) EDWARD HAROLD SAUNDERS,                     )
 J.R.,                                            )
                                                  )
        Defendant.                                )
                                                  )


       THIS MATTER is before the court on Mark Edwards’s Motion to Appear Pro Hac Vice.

It appearing that Mark Edward is a member in good standing with the Texas State Bar, the Court

enters the following Order:

        IT IS, THEREFORE, ORDERED that

        (1)      Mark Edward’s Motion for Admission Pro Hac Vice is GRANTED; and


        (2)      Mark Edward remit to the Clerk the required special admission fee of $288.00,

                 is such fee has not already been paid.


       IT IS SO ORDERED.

                                       Signed: February 12, 2021




                                                  1



        Case 3:94-cr-00017-FDW Document 415 Filed 02/12/21 Page 1 of 1
